Per Curiam.
The foundation of this motion to dismiss the appeals is that the necessary printed papers have not been served. Whether that is the fact depends upon the right to include Ohambrun’s papers as part of the printed book. If they are to be included, then the printed papers have been regularly served. It has been concluded on the motion to dismiss the appeal of Chambrun that no such service of the judgment and notice has been made as limited his time to appeal. And as that was not terminated, it was not irregular to include his papers in the printed book. And this motion must be denied, but without costs. See 15 N. Y. Supp. 24.